Citation Nr: 1713788	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  09-19 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) at a level higher than the rate permitted by 38 U.S.C.A. § 1114(l).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to April 1970.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, granted SMC based on bilateral blindness under 38 U.S.C.A. § 1114(l) from February 24, 2003.  In July 2008, the Veteran filed a notice of disagreement (NOD) seeking SMC at a higher (1114(m)) level.

In July 2013 and September 2015, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (stating that where the remand orders of the Board are not complied with the Board must ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (stating that although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

The Veteran receives SMC pursuant to 38 U.S.C.A. § 1114(1) for blindness in both eyes with a visual acuity of 5/200 or less.  He seeks SMC at a higher level under 38 U.S.C.A. § 1114(m) that requires that he has blindness in both eyes having only light perception or blindness in both eyes that renders him so significantly disabled as to be in need of regular aid and attendance.

In September 2015, the Board's remand directed that the Veteran be scheduled for an examination "by a VA PHYSICIAN" to determine if the Veteran's service-connected retinitis pigmentosa rendered him so significantly disabled as to be in need of regular aid and attendance by another person.  The November 2015 VA aid and attendance examination was performed by a nurse practitioner.  Additionally, there is no indication that a "VA physician" reviewed and/or approved the contents of this examination report.  As such, the Board now finds that the 2015 remand directive was not substantially complied with and another remand is necessary to correct this deficiency.  

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Miami since February 2016, should be obtained, as well as any private medical records regarding his treatment for retinitis pigmentosa since December 2014.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all medical records regarding the Veteran's treatment for retinitis pigmentosa at the Miami VAMC since February 2016.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. Request that the Veteran complete authorizations for VA to obtain all private medical records regarding his treatment for retinitis pigmentosa since December 2014.

a. If the appellant fails to provide necessary authorizations, inform him that he can submit the evidence himself.

b. If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claim.

3. After completing the development requested above, schedule the Veteran for an examination by a VA physician to determine if the Veteran is so helpless as to be in need of regular aid and attendance by another person.  An examination conducted by a medical professional other than a physician is not acceptable.  If a physician is not able to conduct this examination, then document why not in the claims file and have an appropriate physician review the new examination report.  The physician-examiner should review the claims file to become familiar with the pertinent medical history and consider/address all of the following:    

a. if the Veteran is able to dress or undress himself;

b. if the Veteran is able to keep himself ordinarily clean and presentable;

c. if the Veteran is able to feed himself;

d. if the Veteran is able to attend to the wants of nature;

e. if the Veteran has become, since the last review by the AOJ, bedridden; or

f. if the Veteran's incapacity requires care and assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  Reasons should be provided for all opinions expressed.

4. If the issue on appeal remains denied, then issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



